 1
 2
 3                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 4
 5                                                                May 24, 2019
                                                                       SEAN F. MCAVOY, CLERK
 6
 7                         UNITED STATES DISTRICT COURT
 8                      EASTERN DISTRICT OF WASHINGTON
 9
10   REBECCA F.,                                     No. 1:18-CV-03090-JTR
11
                  Plaintiff,                        ORDER GRANTING
12                                                  DEFENDANT’S MOTION FOR
13                       v.                         SUMMARY JUDGMENT
14   COMMISSIONER OF SOCIAL
15   SECURITY,
16                Defendant.
17
18         BEFORE THE COURT are cross-motions for summary judgment. ECF
19   Nos. 12, 13. Attorney Nicholas David Jordan represents Rebecca F. (Plaintiff);
20   Special Assistant United States Attorney Erin Frances Highland represents the
21   Commissioner of Social Security (Defendant). The parties have consented to
22   proceed before a magistrate judge. ECF No. 6. After reviewing the administrative
23   record and the briefs filed by the parties, the Court DENIES, Plaintiff’s Motion for
24   Summary Judgment and GRANTS Defendant’s Motion for Summary Judgment.
25                                   JURISDICTION
26         Plaintiff filed applications for Supplemental Security Income (SSI) and
27   Disability Insurance Benefits (DIB) on May 20, 2014. Tr. 86-87. She alleged her
28   disability began on April 20, 2010 on her application for DIB, Tr. 223, and May


     ORDER GRANTING DEFENDANT’S MOTION - 1
 1   15, 2011 on her application for SSI, Tr. 230.1 She stated that the following
 2   physical and mental conditions limited her ability to work: bilateral arm pain and
 3   numbness; neck injury; chronic migraines; anxiety attacks; depression; and right
 4   shoulder pain. Tr. 318. The applications were denied initially and upon
 5   reconsideration. Tr. 147-67. Administrative Law Judge (ALJ) Timothy Mangrum
 6   held a hearing on August 25, 2016 and heard testimony from Plaintiff and
 7   vocational expert Kimberly S. Mullinax. Tr. 46-69. The ALJ issued an
 8   unfavorable decision on April 4, 2014. Tr. 15-30. The Appeals Council denied
 9   review on April 13, 2018. Tr. 1-5. The ALJ’s April 4, 2017 decision became the
10   final decision of the Commissioner, which is appealable to the district court
11   pursuant to 42 U.S.C. §§ 405(g), 1383(c). Plaintiff filed this action for judicial
12   review on May 31, 2018. ECF Nos. 1, 4.
13                                   STATEMENT OF FACTS
14           The facts of the case are set forth in the administrative hearing transcript, the
15   ALJ’s decision, and the briefs of the parties. They are only briefly summarized
16   here.
17           Plaintiff was 41 years old at the alleged date of onset. Tr. 230. She reported
18   that she completed three years of college in 2005. Tr. 319. Her reported work
19   history includes attendant counselor II. Tr. 320. When applying for benefits
20   Plaintiff reported that she stopped working on May 15, 2011 because of her
21   conditions and because of other reasons, stating the following:
22
             Injury occurred on 4/20/2010, but tried to continue working through
23           pain. Given light duty work, but then let go due to inability to do the
24           job with injury. Just prio[r] to being let go on 5/24/12, I lost insurance
             and was unable to go to the doctor and chiropractor and the pain got
25           worse.
26
27           1
                 The ALJ consistently identified the alleged date of onset as May 15, 2011 in
28   his decision. Tr. 15-30. Plaintiff does not challenge this onset date. ECF No. 12.


     ORDER GRANTING DEFENDANT’S MOTION - 2
 1   Tr. 319.
 2                               STANDARD OF REVIEW
 3         The ALJ is responsible for determining credibility, resolving conflicts in
 4   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 5   1039 (9th Cir. 1995). The Court reviews the ALJ’s determinations of law de novo,
 6   deferring to a reasonable interpretation of the statutes. McNatt v. Apfel, 201 F.3d
 7   1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed only if it is
 8   not supported by substantial evidence or if it is based on legal error. Tackett v.
 9   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is defined as
10   being more than a mere scintilla, but less than a preponderance. Id. at 1098. Put
11   another way, substantial evidence is such relevant evidence as a reasonable mind
12   might accept as adequate to support a conclusion. Richardson v. Perales, 402
13   U.S. 389, 401 (1971). If the evidence is susceptible to more than one rational
14   interpretation, the court may not substitute its judgment for that of the ALJ.
15   Tackett, 180 F.3d at 1097. If substantial evidence supports the administrative
16   findings, or if conflicting evidence supports a finding of either disability or non-
17   disability, the ALJ’s determination is conclusive. Sprague v. Bowen, 812 F.2d
18   1226, 1229-30 (9th Cir. 1987). Nevertheless, a decision supported by substantial
19   evidence will be set aside if the proper legal standards were not applied in
20   weighing the evidence and making the decision. Brawner v. Secretary of Health
21   and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
22                      SEQUENTIAL EVALUATION PROCESS
23         The Commissioner has established a five-step sequential evaluation process
24   for determining whether a person is disabled. 20 C.F.R. §§ 404.1520(a),
25   416.920(a); see Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). In steps one
26   through four, the burden of proof rests upon the claimant to establish a prima facie
27   case of entitlement to disability benefits. Tackett, 180 F.3d at 1098-99. This
28   burden is met once the claimant establishes that physical or mental impairments


     ORDER GRANTING DEFENDANT’S MOTION - 3
 1   prevent her from engaging in her previous occupations. 20 C.F.R. §§ 404.1520(a),
 2   416.920(a)(4). If the claimant cannot do her past relevant work, the ALJ proceeds
 3   to step five, and the burden shifts to the Commissioner to show that (1) the
 4   claimant can make an adjustment to other work, and (2) the claimant can perform
 5   specific jobs which exist in the national economy. Batson v. Comm’r of Soc. Sec.
 6   Admin., 359 F.3d 1190, 1193-94 (9th Cir. 2004). If the claimant cannot make an
 7   adjustment to other work in the national economy, she is found “disabled”. 20
 8   C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).
 9                           ADMINISTRATIVE DECISION
10         On April 4, 2017, the ALJ issued a decision finding Plaintiff was not
11   disabled as defined in the Social Security Act from May 15, 2011 through the date
12   of the decision.
13         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
14   activity since May 15, 2011, the alleged date of onset. Tr. 17.
15         At step two, the ALJ determined that Plaintiff had the following severe
16   impairments: degenerative disc disease and migraine headaches. Tr. 18.
17         At step three, the ALJ found that Plaintiff did not have an impairment or
18   combination of impairments that met or medically equaled the severity of one of
19   the listed impairments. Tr. 22.
20         At step four, the ALJ assessed Plaintiff’s residual function capacity and
21   determined she could perform a range of light work with the following limitations:
22
           [T]he claimant can frequently climb stairs. The claimant can never
23         climb ladders. The claimant can frequently stoop and crouch. The
24         claimant can occasionally crawl. The claimant can reach in all planes
           occasionally. The claimant should avoid concentrated exposure to
25         excess vibration and workplace hazards. The claimant should avoid
26         loud noise. The claimant should avoid concentrated exposure to
           pollutants, fumes, gases, and dusts.
27
28   Tr. 22-23. The ALJ identified Plaintiff’s past relevant work as home attendant and


     ORDER GRANTING DEFENDANT’S MOTION - 4
 1   found that she could not perform this past relevant work. Tr. 28.
 2         At step five, the ALJ determined that, considering Plaintiff’s age, education,
 3   work experience and residual functional capacity, and based on the testimony of
 4   the vocational expert, there were other jobs that exist in significant numbers in the
 5   national economy Plaintiff could perform, including the jobs of furniture rental
 6   consultant, counter clerk, and conveyor line bakery worker. Tr. 29-30. The ALJ
 7   concluded Plaintiff was not under a disability within the meaning of the Social
 8   Security Act from May 15, 2011, through the date of the ALJ’s decision. Tr. 30.
 9                                          ISSUES
10         The question presented is whether substantial evidence supports the ALJ’s
11   decision denying benefits and, if so, whether that decision is based on proper legal
12   standards. Plaintiff contends the ALJ erred by (1) failing to find Plaintiff’s mental
13   health conditions severe at step two, (2) failing to properly weigh Plaintiff’s
14   symptom statements, (3) failing to properly weigh the medical opinions in the
15   record, and (4) failing to make a proper step five determination.
16                                       DISCUSSION2
17   1.    Step Two
18         Plaintiff challenges the ALJ’s step two finding that her mental health
19   impairments were not severe. ECF No. 12 at 8-11.
20         The step two analysis is “a de minimis screening device used to dispose of
21
22         2
               In Lucia v. S.E.C., 138 S.Ct. 2044 (2018), the Supreme Court recently held
23   that ALJs of the Securities and Exchange Commission are “Officers of the United
24   States” and thus subject to the Appointments Clause. To the extent Lucia applies
25   to Social Security ALJs, the parties have forfeited the issue by failing to raise it in
26   their briefing. See Carmickle v. Comm’r of Soc. Sec. Admin., 533 F.3d 1155, 1161
27   n.2 (9th Cir. 2008) (the Court will not consider matters on appeal that were not
28   specifically addressed in an appellant’s opening brief).


     ORDER GRANTING DEFENDANT’S MOTION - 5
 1   groundless claims.” Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005). An
 2   impairment is “not severe” if it does not “significantly limit” the ability to conduct
 3   “basic work activities.” 20 C.F.R. §§ 404.1522(a), 416.922(a). Basic work
 4   activities are “abilities and aptitudes necessary to do most jobs.” 20 C.F.R. §§
 5   404.1522(b), 416.922(b). “An impairment or combination of impairments can be
 6   found not severe only if the evidence establishes a slight abnormality that has no
 7   more than a minimal effect on an individual’s ability to work.” Smolen v. Chater,
 8   80 F.3d 1273, 1290 (9th Cir. 1996) (internal quotation marks omitted).
 9         The ALJ acknowledged evidence of Plaintiff’s depression. Tr. 18. In doing
10   so, the ALJ summarized the medical evidence and weighed the medical opinions of
11   Michael Friedman, D.O., Jorge Torres-Sáenz Psy.D., Ronald Dougherty, Ph.D.,
12   Ronald G. Early, Ph.D., and Andrew D. Whitmont, Ph.D. Tr. 18-22. Plaintiff
13   challenges the ALJ’s determination by asserting that he applied an unduly high
14   standard of proof when determining whether her mental health impairments were
15   severe. ECF No. 12 at 10. However, the ALJ found that Plaintiff’s depression
16   “does not cause more than minimal limitation in the claimant’s ability to perform
17   basic mental work activities and is therefore nonsevere.” Tr. 18. The ALJ applied
18   the correct standard.
19         Additionally, Plaintiff’s challenge to the ALJ’s determination cites to the
20   same medical evidence and opinions addressed by the ALJ. Tr. 18-22; ECF No. 12
21   at 8-11. Specifically, the ALJ rejected the opinion of Dr. Whitmont and part of the
22   opinion from Dr. Early. Tr. 20. The ALJ provided legally sufficient reasons to
23   reject these opinions. See infra. Therefore, Plaintiff’s challenge to the step two
24   determination is an alternative interpretation of the evidence; in which case, the
25   view taken by the ALJ must stand. See Sprague, 812 F.2d at 1229-30 (If
26   substantial evidence supports the administrative findings, or if conflicting evidence
27   supports a finding of either disability or non-disability, the ALJ’s determination is
28   conclusive.); Burch v. Barnhart, 400 F.3d 676, 679 (“Where evidence is


     ORDER GRANTING DEFENDANT’S MOTION - 6
 1   susceptible to more than one rational interpretation, it is the ALJ's conclusion that
 2   must be upheld.”) (citation omitted) (emphasis added); Garrison v. Colvin, 759
 3   F.3d 995, 1010 (9th Cir. 2014) (“Where the evidence can reasonably support either
 4   affirming or reversing a decision, we may not substitute our judgment for that of
 5   the ALJ. . .”) (citation and alteration omitted). Therefore, the Court will not
 6   disturb the ALJ’s step two determination.
 7   2.    Plaintiff’s Symptom Statements
 8         Plaintiff contests the ALJ’s determination that Plaintiff’s symptom
 9   statements were unreliable. ECF No. 12 at 11-13.
10         It is generally the province of the ALJ to make determinations regarding the
11   reliability of Plaintiff’s symptom statements, Andrews, 53 F.3d at 1039, but the
12   ALJ’s findings must be supported by specific cogent reasons, Rashad v. Sullivan,
13   903 F.2d 1229, 1231 (9th Cir. 1990). Absent affirmative evidence of malingering,
14   the ALJ’s reasons for rejecting the claimant’s testimony must be “specific, clear
15   and convincing.” Smolen, 80 F.3d at 1281; Lester v. Chater, 81 F.3d 821, 834 (9th
16   Cir. 1995). “General findings are insufficient: rather the ALJ must identify what
17   testimony is not credible and what evidence undermines the claimant’s
18   complaints.” Lester, 81 F.3d at 834.
19         The ALJ found Plaintiff’s statements concerning the intensity, persistence,
20   and limiting effects of her symptoms to be “not entirely consistent with the medical
21   evidence and other evidence in the record.” Tr. 24. Specifically, the ALJ found
22   that (1) Plaintiff’s alleged symptoms were inconsistent with the medical evidence,
23   (2) the reason she gave for leaving school was not supported in the record, and (3)
24   her alleged symptoms were inconsistent with her admitted activities. Tr. 28.
25         Plaintiff only challenges the ALJ’s determination that her statements were
26   inconsistent with the medical evidence. ECF No. 12 at 11-13. An ALJ may cite
27   inconsistencies between a claimant’s testimony and the objective medical evidence
28   in discounting the claimant’s symptom statements. Bray v. Comm’r of Soc. Sec.



     ORDER GRANTING DEFENDANT’S MOTION - 7
 1   Admin., 554 F.3d 1219, 1227 (9th Cir. 2009). But this cannot be the only reason
 2   provided by the ALJ. See Lester, 81 F.3d at 834 (ALJ may not discredit the
 3   claimant’s testimony as to subjective symptoms merely because they are
 4   unsupported by objective evidence); see Rollins v. Massanari, 261 F.3d 853, 857
 5   (9th Cir. 2001) (Although it cannot serve as the sole reason for rejecting a
 6   claimant’s credibility, objective medical evidence is a “relevant factor in
 7   determining the severity of the claimant’s pain and its disabling effects.”).
 8         Plaintiff’s challenge to the ALJ’s determination that her alleged severity of
 9   symptoms was not supported in the record consists of arguing that the ALJ failed
10   to provide the specificity required in Lester. ECF No. 12 at 11-13. Here, the ALJ
11   summarized Plaintiff’s statements, Tr. 23, found that her alleged severity of
12   symptoms was not consistent with the medical evidence and other evidence in the
13   record, Tr. 24, then summarized the medical evidence, Tr. 24-25. Later on in the
14   decision, the ALJ again found Plaintiff’s allegations were inconsistent with her
15   treatment notes suggesting she was functional and citing to specific records. Tr.
16   28. However, the ALJ failed to state how these specific citations were inconsistent
17   with Plaintiff’s symptom statements. The Ninth Circuit has found that “the ALJ
18   must identify what testimony is not credible and what evidence undermines the
19   claimant’s complaints.” Lester, 81 F.3d at 834. Therefore, this reason failed to
20   meet the specific, clear and convincing standard.
21         Despite this reason not meeting the required legal standard, any error would
22   be harmless as the ALJ provided two other reasons for rejecting Plaintiff’s
23   symptom statements. Tr. 28. Plaintiff failed to challenge these other two reasons.
24   ECF No. 12 at 8-11. Therefore, the Court is not required to address these reasons.
25   See Carmickle, 533 F.3d at 1161 n.2. The Ninth Circuit explained the necessity for
26   providing specific argument:
27
           The art of advocacy is not one of mystery. Our adversarial system relies
28         on the advocates to inform the discussion and raise the issues to the


     ORDER GRANTING DEFENDANT’S MOTION - 8
 1         court. Particularly on appeal, we have held firm against considering
           arguments that are not briefed. But the term “brief” in the appellate
 2         context does not mean opaque nor is it an exercise in issue spotting.
 3         However much we may importune lawyers to be brief and to get to the
           point, we have never suggested that they skip the substance of their
 4         argument in order to do so. It is no accident that the Federal Rules of
 5         Appellate Procedure require the opening brief to contain the
           “appellant’s contentions and the reasons for them, with citations to the
 6
           authorities and parts of the record on which the appellant relies.” Fed.
 7         R. App. P. 28(a)(9)(A). We require contentions to be accompanied by
 8         reasons.

 9   Independent Towers of Wash. v. Wash., 350 F.3d 925, 929 (9th Cir. 2003).3
10   Moreover, the Ninth Circuit has repeatedly admonished that the court will not
11   “manufacture arguments for an appellant” and therefore will not consider claims
12   that were not actually argued in appellant’s opening brief. Greenwood v. Fed.
13   Aviation Admin., 28 F.3d 971, 977 (9th Cir. 1994). Because Plaintiff failed to
14   provide adequate briefing, the Court will not disturb the ALJ’s determination
15   regarding Plaintiff’s symptom statements. See Carmickle, 533 F.3d at 1163
16   (upholding an adverse credibility finding where the ALJ provided four reasons to
17   discredit the claimant, two of which were invalid); Batson, 359 F.3d at 1197
18   (affirming a credibility finding where one of several reasons was unsupported by
19   the record).
20   3.    Medical Opinions
21         Plaintiff argues the ALJ failed to properly consider and weigh the medical
22   opinions expressed by Kenneth Briggs, D.C., David A. Bullock, P.T., and Dr.
23   Whitmont. ECF No. 12 at 13-16.
24         The Regulations make a distinction between acceptable medical sources and
25   nonacceptable medical sources. 20 C.F.R. §§ 404.1502, 416.902. To reject the
26
27         3
               Under the current version of the Federal Rules of Appellate Procedure, the
28   appropriate citation would be to FED. R. APP. P. 28(a)(8)(A).


     ORDER GRANTING DEFENDANT’S MOTION - 9
 1   opinion of an acceptable medical source who treats or examines a claimant, an ALJ
 2   is required to provide clear and convincing reasons if the opinion is uncontradicted
 3   or specific and legitimate reasons if the opinion is contradicted. Lester, 81 F.3d at
 4   830-31. To reject the opinion of a nonacceptable medical source, an ALJ need
 5   only provide germane reasons. Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.
 6   2012). Chiropractors and physical therapists were knowingly omitted from the list
 7   of acceptable medical sources when the Regulations were revised just prior to the
 8   ALJ’s April 4, 2017 decision. See Revisions to Rules Regarding the Evaluation of
 9   Medical Evidence, 82 Fed. Reg. 5844, 5846-47 (January 18, 2017). Therefore, the
10   ALJ was only required to provide germane reasons to reject the opinions of Dr.
11   Briggs and Mr. Bullock.
12         A.       Kenneth Briggs, D.C.
13         Dr. Briggs responded to an Independent Medical Examination (IME)
14   performed at the request of the Department of Labor and Industries on February 7,
15   2012. Tr. 712. He stated that he mostly agreed with the November 18, 2011 IME
16   but that he disagreed with the cervical spine impairment rating. Id. The IME rated
17   Plaintiff’s cervical spine impairment as a Category 1, but Dr. Briggs opined that
18   the rating should have been a Category 3 based on imaging and range of motion
19   testing. Id.
20         The ALJ found that to the extent that Dr. Briggs’ letter constituted an
21   opinion, he assigned it little weight because (1) it was “based upon a different
22   evaluation of the claimant’s impairment and constitutes a disability rating with
23   respect to her workers’ compensation claim” and (2) “such objection did not
24   contain a function by function assessment of the claimant’s functional abilities.”
25   Tr. 27. Plaintiff failed to challenge the reasons the ALJ provided for rejecting the
26   opinion and, instead, gave reasons the opinion should have been accepted. ECF
27   No. 12 at 14.
28         The ALJ’s first reason for rejecting the opinion, that it was based on a


     ORDER GRANTING DEFENDANT’S MOTION - 10
 1   different evaluation criterion, is not germane. An ALJ is required to consider
 2   opinions from medical sources who are not acceptable medical sources. 20 C.F.R.
 3   §§ 404.1527(f)(1), 416.927(f)(1). While the criteria for being ‘disabled’ under one
 4   program may differ from that of another program, the medical opinion itself must
 5   be considered independent from the criteria. Therefore, this is not a reason to
 6   reject the opinion. However, any error resulting from this reason would be
 7   harmless, as the ALJ has provided a legally sufficient reason to reject the medical
 8   opinion. See infra.
 9         The ALJ’s second reason for rejecting the opinion, that it did not contain a
10   function by function assessment of the claimant’s functional abilities, is germane.
11   Dr. Briggs was challenging the severity rating of the IME, not the functional
12   analysis. Tr. 712. A Category 1 impairment is defined as “[n]o objective clinical
13   findings are present. Subjective complaints may be present or absent,” and a
14   Category 3 is defined as “[m]ild cervico-dorsal impairment, with objective clinical
15   findings of such impairment, with neck rigidity substantiated by X-ray findings of
16   loss of anterior curve, narrowed intervertebral disc spaces and/or osteoarthritic
17   lipping of vertebral margins, with significant objective findings of mild nerve root
18   involvement.” WAC 296-20-240. Nothing in these definitions speak to a
19   functional analysis of Plaintiff’s limitations and provide little insight into potential
20   limitations. Therefore, the ALJ’s reason is supported by substantial evidence and
21   meets the germane standard.
22         B.     David A. Bullock, P.T.
23         On April 16, 2015 Mr. Bullock completed a Performance-Based Physical
24   Capacities Evaluation. Tr. 993-1010. He opined that Plaintiff could sit for one and
25   a half hours at a time for a total of five to six hours in an eight hour day, stand for
26   two hours at a time for a total of seven to eight hours in an eight hour day, and
27   walk for one minute at a time for a total of three to four hours in an eight hour day.
28   Tr. 993. He opined that Plaintiff could seldomly lift thirty-five pounds from the


     ORDER GRANTING DEFENDANT’S MOTION - 11
 1   floor to her shoulder and only twenty-five pounds from her shoulder to overhead.
 2   Id. She could seldom/occasionally lift fifteen pounds from floor to her shoulder
 3   and only ten pounds from her shoulder to overhead. Id. He opined she could
 4   seldomly carry twenty-five pounds for twenty-five feet and seldom/occasionally
 5   carry ten pounds for twenty-five feet. Id. She could seldomly push and pull with
 6   forty pounds of force and could seldom/occasionally push and pull with twenty
 7   pounds of force. Id. All postural limitations were limited to occasional with the
 8   exception of reaching bilaterally overhead, which was limited to
 9   seldom/occasionally, and the operation of foot controls, which was not limited. Id.
10   Mr. Bullock also stated that Plaintiff was unable to perform work as an agricultural
11   sorter or office clerk. Tr. 1005. The ALJ gave the opinion little weight because
12   (1) it was inconsistent with Plaintiff’s overall medical records and (2) it was
13   inconsistent with Plaintiff’s report to Dr. Dougherty that she was able to sit, stand,
14   and walk “okay.” Tr. 27.
15         The ALJ’s first reason for rejecting the opinion, that it was inconsistent with
16   Plaintiff’s overall medical records, is germane. Inconsistently with the medical
17   evidence is a germane reason to reject an opinion from a nonacceptable medical
18   source. See Molina, 674 F.3d at 1111-12 (The ALJ’s rejection of an opinion from
19   a physician’s assistant that the claimant became easily panicked and was unable to
20   work as a result was discounted because it conflicted with an earlier assessment
21   that the panic attacks were only intermittent.). The ALJ found that Plaintiff’s
22   medical records indicated that Plaintiff had 5/5 strength. Tr. 27. On November 18,
23   2011 she had normal strength in her shoulder, arm, foreman and hand muscles
24   bilaterally. Tr. 643. On April 10, 2012 she had normal strength in her upper
25   extremities bilaterally. Tr. 790-91. Plaintiff failed to challenge this reason and,
26   instead, simply argued that Mr. Bullock’s opinion should have been given more
27   weight. ECF No. 12 at 14-15. Here, the ALJ set forth evidence he found to be
28   inconsistent with the opinion, and Plaintiff failed to challenge that evidence.


     ORDER GRANTING DEFENDANT’S MOTION - 12
 1   Therefore, the Court will not disturb the ALJ’s treatment of the opinion.
 2         The ALJ’s second reason for rejecting the opinion, that it was inconsistent
 3   with Plaintiff’s report to Dr. Dougherty, is germane. On December 11, 2014,
 4   Plaintiff reported to Dr. Dougherty that “she can stand, sit and walk okay.” Tr.
 5   984. Once again, Plaintiff failed to challenge this reason provided by the ALJ, but
 6   simply argued that the opinion should have been given more weight. ECF No. 12
 7   at 14-15. Therefore, the Court will not disturb the ALJ’s treatment of the opinion.
 8         C.       Dr. Whitmont
 9         In March and April of 2016, Dr. Whitmont examined Plaintiff and
10   completed a Psychological Report. Tr. 1104-10. He provided the following
11   opinion regarding her functional limitations:
12
           Her somatic symptom disorder prevents her from being able to engage
13         in most physical activities and all heavy lifting, pushing, reaching or
14         pulling. Her depression reduces her drive, cognitive focus, ability to
           regularly complete an eight hour work day and 40 hour work week. Her
15         anxiety disorder interferes with her ability to interact with other
16         workers without being a distraction, to respond to input from
           supervisors, to concentrate on vocational retraining.
17
18   Tr. 1110. Dr. Whitmont then completed a Mental Residual Functional Capacity
19   Assessment on August 2, 2016 opining that Plaintiff had two extreme limitations,
20   two marked limitations, and two moderate limitations. Tr. 1114-15. The ALJ
21   assigned the opinion little weight because (1) it was based on Plaintiff’s subjective
     complaints, and (2) it was inconsistent with the observations by Dr. Friedman, Dr.
22
     Torres-Sáenz, and Dr. Dougherty. Tr. 20.
23
           Dr. Whitmont is an examining psychologist whose opinion is contradicted in
24
     the record.4 Therefore, the ALJ was required to provide specific and legitimate
25
     reasons for rejecting his opinion. See 20 C.F.R. §§ 404.1502(a), 416.902(a)
26
27         4
               Other examining psychologists concluded that Plaintiff did not have a
28   psychological diagnosis. Tr. 624-25, 980-81, 989.


     ORDER GRANTING DEFENDANT’S MOTION - 13
 1   (licensed psychologists are acceptable medical sources); Lester, 81 F.3d at 830-31
 2   (To reject the opinion of an acceptable medical source who treats or examines a
 3   claimant, an ALJ is required to provide clear and convincing reasons if the opinion
 4   is uncontradicted and specific and legitimate reasons if the opinion is
 5   contradicted.).
 6          The ALJ’s first reason for rejecting the opinion, that it was based on
 7   Plaintiff’s subjective complaints, is specific and legitimate. A doctor’s opinion
 8   may be discounted if it relies on a claimant’s unreliable self-report. Bayliss v.
 9   Barnhart, 427 F.3d 1211, 1217 (9th Cir. 2005); Tommasetti v. Astrue, 533 F.3d
10   1035, 1041 (9th Cir. 2008). But the ALJ must provide the basis for his conclusion
11   that the opinion was based on a claimant’s self-reports. Ghanim v. Colvin, 763
12   F.3d 1154, 1162 (9th Cir. 2014). Here, the ALJ found that Plaintiff reported to Dr.
13   Whitmont that most of her depression was caused by no longer being enrolled in
14   school, but other evidence showed that she had withdrawn in 2014 and had
15   reported doing fine psychologically shortly after the withdrawal. Tr. 20. The ALJ
16   concluded that this inconsistency demonstrated that Dr. Whitmont relied more
17   heavily on Plaintiff’s subjective statements than the objective evidence.
18          Plaintiff reported to Dr. Whitmont that “[s]he is upset because she did what
19   she was told to do, seek retraining and return to work, but it didn’t work out,” she
20   reported her life as “a mess,” and described herself as overwhelmed and lonely.
21   Tr. 1105. However, in the December 2014 she stated to Dr. Dougherty that “[s]he
22   had problems with depression after having to quit school because of her pain
23   syndrome. Her mood is generally okay now. She is not had [sic.] any episodes of
24   anxiety since this summer. She has been in a normal mood for at least 3 months.”
25   Tr. 985. These inconsistent reports by Plaintiff demonstrate that this outlying
26   opinion by Dr. Whitmont could be based more heavily on Plaintiff’s self reports.
27   Therefore, the ALJ’s reason is supported by substantial evidence and is legally
28   sufficient.


     ORDER GRANTING DEFENDANT’S MOTION - 14
 1         The ALJ’s second reason for rejecting the opinion, that it was inconsistent
 2   with the observations of other psychologists, is specific and legitimate.
 3   Inconsistency with the majority of objective evidence is a specific and legitimate
 4   reason for rejecting a psychologist’s opinion. Batson, 359 F.3d at 1195. Dr.
 5   Whitmont’s opinion that Plaintiff had moderate, marked, and extreme limitations
 6   as a result of her mental health impairments is inconsistent with the observations
 7   and conclusions of Dr. Friedman, Dr. Torres-Sáenz, and Dr. Dougherty. Dr.
 8   Friedman found that Plaintiff did not “meet criteria for a formal Axis I diagnosis,”
 9   and stated that “from a psychiatric standpoint, she is capable of employment
10   without restriction.” Tr. 624-25. Dr. Torres-Sáenz opined that Plaintiff “did not
11   report any symptoms that would qualify as having any type of psychiatric
12   disorder.” Tr. 980-81. Likewise, Dr. Dougherty concluded that Plaintiff had no
13   psychological diagnosis and that “[s]he appears to be functioning well
14   psychologically.” Tr. 989. Therefore, the Court will not disturb the ALJ’s
15   treatment of Dr. Whitmont’s opinion.
16   4.    Step Five
17         Plaintiff argues that the ALJ presented an incomplete hypothetical to the
18   vocational expert due to failing to find her mental health impairments severe at
19   step two and failing to properly address Plaintiff’s symptom statements and the
20   opinions of Dr. Briggs, Mr. Bullock, and Dr. Whitmont. ECF No. 12 at 16-18.
21   Because the Court has found there was no harmful error in the ALJ’s step two
22   determination, his treatment of Plaintiff’s symptom statements, and his treatment
23   of the opinions from Dr. Briggs, Mr. Bullock, and Dr. Whitmont, see supra, this
24   Court will not disturb the ALJ’s step five determination.
25                                     CONCLUSION
26         Having reviewed the record and the ALJ’s findings, the Court finds the
27   ALJ’s decision is supported by substantial evidence and free of harmful legal error.
28   Accordingly, IT IS ORDERED:


     ORDER GRANTING DEFENDANT’S MOTION - 15
 1         1.    Defendant’s Motion for Summary Judgment, ECF No. 13, is
 2   GRANTED.
 3         2.    Plaintiff’s Motion for Summary Judgment, ECF No. 12, is DENIED.
 4         The District Court Executive is directed to file this Order and provide a copy
 5   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
 6   and the file shall be CLOSED.
 7         DATED May 24, 2019.
 8
 9                               _____________________________________
                                           JOHN T. RODGERS
10                                UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION - 16
